 


109 HR 3364 IH: Central American Security Act
U.S. House of Representatives
2005-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3364 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2005 
Mr. Tom Davis of Virginia (for himself, Mr. Berman, Mr. Smith of New Jersey, Mr. Mario Diaz-Balart of Florida, Mr. Lincoln Diaz-Balart of Florida, Ms. Ros-Lehtinen, Mr. Cannon, Mr. McGovern, Ms. Solis, Ms. Linda T. Sánchez of California, Mr. Moran of Virginia, and Mr. Gutierrez) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Nicaraguan Adjustment and Central American Relief Act to identify and register certain Central Americans residing in the United States. 
 
 
1.Short titleThis Act may be cited as the Central American Security Act. 
2.Adjustment of status for certain nationals from El Salvador, Guatemala, and HondurasSection 202 of the Nicaraguan Adjustment and Central American Relief Act (title II of Public Law 105–100; 8 U.S.C. 1255 note) is amended— 
(1)in the section heading, by striking Nicaraguans and Cubans and inserting Nicaraguans, Cubans, Salvadorans, Guatemalans, and Hondurans; 
(2)in subsection (a)(1)(A), by striking April 1, 2000 and inserting two years after the date of promulgation of a final rule implementing the Central American Security Act; 
(3)in subsection (b)(1), by striking Nicaragua or Cuba and inserting Nicaragua, Cuba, El Salvador, Guatemala, or Honduras; and 
(4)in subsection (d)(1)(E), by striking April 1, 2000 and inserting two years after the date of promulgation of a final rule implementing the Central American Security Act. 
3.Applications pending under amendments made by Section 203 of the Nicaraguan Adjustment and Central American Relief ActAn application for relief properly filed by a national of Guatemala or El Salvador under the amendments made by section 203 of the Nicaraguan Adjustment and Central American Relief Act which was filed on or before the date of the enactment of this Act, and on which a final administrative determination has not been made, shall, at the election of the applicant, be considered to be an application for adjustment of status under the provisions of section 202 of the Nicaraguan Adjustment and Central American Relief Act, as amended by this Act, upon the payment of any fees, and in accordance with procedures, that the Secretary of Homeland Security shall prescribe by regulation. The Attorney General and the Secretary of Homeland Security may not refund any fees paid in connection with an application filed by a national of Guatemala or El Salvador under the amendments made by section 203 of that Act. 
4.Technical amendments to the Nicaraguan Adjustment and Central American Relief Act 
(a)In generalSection 202 of the Nicaraguan Adjustment and Central American Relief Act (title II of Public Law 105–111; 8 U.S.C. 1255 note) is amended— 
(1)in subsection (a)— 
(A)by inserting before the period at the end of paragraph (1)(B) the following: , and the Secretary of Homeland Security may waive the grounds of inadmissibility specified in paragraphs (1)(A)(i) and (6)(C) of section 212(a) of such Act for humanitarian purposes, to assure family unity, or when it is otherwise in the public interest; and 
(B)by amending paragraph (3) to read as follows: 
 
(3)Relationship of application to certain ordersAn alien present in the United States who has been ordered excluded, deported, or removed, or ordered to depart voluntarily from the United States under any provision of the Immigration and Nationality Act may, notwithstanding such order, apply for adjustment of status under paragraph (1). Such an alien may not be required, as a condition of submitting or granting such application, to file a separate motion to reopen, reconsider, or vacate such order. Such an alien may be required to seek a stay of such an order in accordance with subsection (c) to prevent the execution of the order pending the adjudication of the application for adjustment of status. If the Secretary of Homeland Security denies a stay of a final order of exclusion, deportation, or removal, or if the Secretary renders a final administrative determination to deny the application for adjustment of status, the order shall be effective and enforceable to the same extent as if the application had not been made. If the Secretary grants the application for adjustment of status, the Secretary shall cancel the order.; 
(2)in subsection (b)(1), by adding at the end the following: Subsection (a) shall not apply to an alien lawfully admitted for permanent residence, unless the alien is applying for relief under that subsection in deportation or removal proceedings.; 
(3)in subsection (c)(1), by adding at the end the following: Nothing in this section requires the Secretary of Homeland Security to stay the removal of an alien who is ineligible for adjustment of status under this section.; 
(4)in subsection (d)— 
(A)by amending the heading by striking Spouses and children and inserting Spouses, children, and unmarried sons and daughters;  
(B)by amending the heading of paragraph (1) by striking In general and inserting Adjustment of status;  
(C)by amending paragraph (1)(A) to read as follows: 
 
(A)the alien entered the United States on or before the date of the enactment of the Central American Security Act;; 
(D)by amending paragraph (1)(B) to read as follows: 
 
(B)the alien— 
(i)is the spouse, child, or unmarried son or daughter of an alien whose status is adjusted to that of an alien lawfully admitted for permanent residence under subsection (a) or pursuant to the amendments made by section 203, except that— 
(I)any determination of whether the alien satisfies the age requirement in the matter preceding subparagraph (A) of section 101(b)(1) shall be made using the age of the alien on the date on which the principal alien filed for adjustment under subsection (a) or pursuant to the amendments made by section 203; 
(II)in the case of such a spouse, stepchild, or unmarried stepson or stepdaughter, the spouse, stepchild, stepson, or stepdaughter shall be required to establish that the qualifying marriage was entered into before the date of the enactment of the Central American Security Act; and 
(III)in the case of such an unmarried son or daughter, the son or daughter shall be required to establish that the son or daughter has been physically present in the United States for a continuous period beginning not later than December 1, 1995, and ending not earlier than the date on which the application for adjustment under this subsection is filed; or 
(ii)was, at the time at which a principal alien filed for adjustment under subsection (a) or pursuant to the amendments made by section 203, the spouse or child of such principal alien, the status of such principal alien is adjusted to that of an alien lawfully admitted for permanent residence under subsection (a) or pursuant to the amendments made by section 203, and the spouse, child, or child of the spouse has been battered or subjected to extreme cruelty by such principal alien;; and 
(E)by adding at the end the following new paragraph: 
 
(4)Eligibility of certain spouses and children for issuance of immigrant visas 
(A)In generalIn accordance with regulations to be promulgated by the Secretary of Homeland Security and the Secretary of State, upon approval of an application for adjustment of status to that of an alien lawfully admitted for permanent residence under subsection (a) or pursuant to the amendments made by section 203, an alien who is the spouse or child of the alien being granted such status may be issued a visa for admission to the United States as an immigrant following to join the principal applicant, if the spouse or child— 
(i)satisfies the requirements in paragraphs (1)(B) and (1)(D); and 
(ii)applies for such a visa within a time period to be established by such regulations. 
(B)Retention of fees for processing applicationsThe Secretary of State may retain fees to recover the cost of immigrant visa application processing and issuance for certain spouses and children of aliens whose applications for adjustment of status under subsection (a) have been approved. Such fees— 
(i)shall be deposited as an offsetting collection to any Department of State appropriation to recover the cost of such processing and issuance; and 
(ii)shall be available until expended for the same purposes of such appropriation to support consular activities.; 
(5)in subsection (g), by inserting or an immigrant visa under subsection (d)(4) after pursuant to this section; and 
(6)by adding at the end the following new subsection: 
 
(i)Statutory constructionNothing in this section authorizes any alien to apply for admission to, be admitted to, be paroled into, or otherwise lawfully return to the United States, to apply for, or to pursue an application for adjustment of status under this section without the express authorization of the Attorney General or the Secretary of Homeland Security.. 
(b)Effective dateThe amendments made by paragraphs (1)(B), (2), and (6) of subsection (a) shall be effective as if included in the enactment of the Nicaraguan Adjustment and Central American Relief Act. The amendments made by paragraphs (1)(A), (3), (4), and (5) of such subsection shall take effect on the date of the enactment of this Act. 
5.Security and criminal background investigationsNotwithstanding any other provision of law, no applicant for relief under this Act, or the amendments made by this Act, is eligible to receive a waiver from any security or criminal background investigation required to process an application under section 202 of the Nicaraguan Adjustment and Central American Relief Act (8 U.S.C. 1255 note). All applicants seeking relief under this Act, or the amendments made by this Act, shall submit fingerprints to the appropriate government agency in order to facilitate such processing. 
6.Motions to reopenNotwithstanding any time and number limitations imposed by law on motions to reopen, a national of Cuba or Nicaragua who, on the date of the enactment of the Act, has a final administrative denial of an application for adjustment of status under section 202 of the Nicaraguan Adjustment and Central American Relief Act, and who is made eligible for adjustment of status under that Act by the amendments made by this Act, may file one motion to reopen an exclusion, deportation, or removal proceeding to have the application reconsidered. Any such motion shall be filed within 180 days of the date of the enactment of this Act. The scope of any proceeding reopened on this basis shall be limited to a determination of the alien’s eligibility for adjustment of status under the Nicaraguan Adjustment and Central American Relief Act. 
 
